COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Salem, Virginia


BARBARA GAIL WATKINS
                                       MEMORANDUM OPINION * BY
v.       Record No. 0975-96-3       JUDGE JOHANNA L. FITZPATRICK
                                            MAY 6, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                    George E. Honts, III, Judge
           Ross S. Haine, Assistant Public Defender,
           for appellant.

           Kimberley A. Whittle, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Barbara Gail Watkins (appellant) was convicted in a bench

trial of the misdemeanor of contributing to the delinquency of a

minor in violation of Code § 18.2-371.   On appeal, she contends

that the trial court erred in allowing amendment of the arrest

warrant and finding the evidence sufficient to convict.    For the

following reasons, we affirm.
                            BACKGROUND

     On or about December 9, 1995, Kelly Buck (Kelly), a

sixteen-year-old girl, who was not attending school remained home

alone.   She told her father (Mr. Buck) that she was going to play

with friends, and that she would leave information regarding

where she could be located on the counter.   Later, her mother

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
(Mrs. Buck) called Kelly at home and spoke to a woman who was

with Kelly.    The woman told Mrs. Buck that Kelly was going to see

"Ashley."   Mrs. Buck later identified the woman's voice as being

that of appellant.   When the Bucks arrived home around 4:00 p.m.,

Mrs. Buck saw appellant, a man, and Kelly in a car going down

their driveway.   Inside the house, they found some of Kelly's

clothing missing, and no note or information regarding her

whereabouts.   Mr. Buck called the police and filed a missing

person report.
     Mr. Buck called appellant, whose son was a classmate of

Kelly's, several times but got no response.   He went to

appellant's trailer between 8:30 and 9:00 p.m. that evening, but

found no one at home.   Later that night, Officer Hickman of the

Rockbridge County Police Department also went to appellant's

trailer and knocked on the back door.   Appellant answered the

door and denied that Kelly was in the trailer.   However, the

following morning, appellant called the Bucks and told them that

Kelly was taking a bath and that she would bring Kelly home as

soon as she was finished.   The Bucks went to the trailer and

retrieved Kelly, who had "hickies" (sic) on her neck.   Appellant

was then arrested.

     During trial on April 22, 1996, appellant made a motion to

strike at the close of the Commonwealth's case on the ground that

the evidence was insufficient to prove that appellant rendered

Kelly "in need of supervision" as charged in the warrant.




                                  2
Subsequently, the Commonwealth moved to amend the warrant.    The

Statement of Facts reflects appellant's objections to the motion

to amend as follows:
          [Appellant] objected to the [C]ommonwealth's
          making a motion to amend after [appellant] had
          made her motion to strike. [Appellant] also
          objected to the motion to amend on due process
          grounds, that the amended warrant was too vague to
          adequately inform [appellant] of the nature of the
          charges against her.


The trial court found that the Commonwealth had made a prima

facie case that appellant's actions constituted a serious threat

to the well-being of Kelly and allowed the Commonwealth to amend

the warrant.   No request for a continuance was made.

     Appellant and her boyfriend testified that Kelly was a

friend of appellant's son; that they picked her up from her home;

that she spent the night with them in appellant's trailer by

herself in the guest room; that appellant had not misled the

Bucks; and that they thought Kelly had her parents' permission to

spend the night.

     At the close of the case, appellant renewed her motion to

strike, arguing that:
          [T]he [C]ommonwealth had not made out a prima
          facie case establishing that Kelly met the
          additional definitions of delinquent, in need
          of services, or abused or neglected as
          defined in [S]ection 16.1-228, Code of
          Virginia.


The court overruled the motion, and found that appellant's

actions "constituted a clear and substantial danger to the

child's health that qualified Kelly as a child in need of


                                 3
services."




             4
                    AMENDMENT OF THE WARRANT

     Appellant first contends that the trial court erred in

allowing the Commonwealth to amend the warrant of arrest because

it expanded the breath of culpable behavior for which she could

have been found guilty and thus, changed the "nature and

character of the offense."   We find no merit in this assertion.

     The trial court acted within its discretion in allowing the

Commonwealth to amend the warrant.   The applicable statute is

Code § 16.1-137, "Procedure on appeal when warrant defective,"

which provides in pertinent part as follows:
          Upon the trial of the warrant on appeal the
          court may, upon its own motion or upon the
          request either of the attorney for the
          prosecution or for the accused, amend the
          form of the warrant in any respect in which
          it appears to be defective. But when the
          warrant is so defective in form that it does
          not substantially appear from the same what
          is the offense with which the accused is
          charged, or even when it is not so seriously
          defective, the judge of the court having
          examined on oath the original complainant, if
          there be one, or if he sees good reason to
          believe that an offense has been committed,
          then without examination of witnesses, may
          issue under his own hand his warrant reciting
          the offense and requiring the defendant in
          the original warrant to be arrested and
          brought before him. Upon the arrest of the
          defendant on the new warrant and his
          production or appearance in court the trial
          shall proceed upon the new warrant. When
          there is an amendment of the original warrant
          the trial shall proceed on the amended
          warrant. But whether the warrant is amended
          or a new warrant is issued, the court before
          proceeding to trial on the same may grant a
          continuance to the prosecution or to the
          defendant upon such terms as to costs as may
          be proper under the circumstances of the
          case; provided, however, that if the warrant



                                 5
          be amended or if a new warrant be issued
          after any evidence has been heard, the
          accused shall be entitled to a continuance as
          a matter of right.


(Emphasis added).

     The trial court may permit amendment of the warrant at any

time before it renders a decision in the case.   Code § 16.1-137

was intended to provide broad powers and abundant opportunity to

amend a defective warrant where justice so requires.     See Harley

v. Commonwealth, 131 Va. 664, 667, 108 S.E. 648, 649 (1921)

(holding that reversal is not required "for formal imperfections

of [a] warrant unless the ends of justice require it").

Additionally, the Statement of Facts does not disclose that

appellant requested a continuance or argued surprise.     See

Robinson v. Commonwealth, 111 Va. 844, 847, 69 S.E. 518, 519

(1910) (where "the accused did not ask for a continuance and

there is nothing to indicate that he was prejudiced" by the

amendment during trial, the irregularity is harmless).    Thus,

appellant cannot now claim that the amendment was so prejudicial

that the trial court was required, as a matter of law, to deny

the motion to amend.   See, e.g., George v. Commonwealth, 242 Va.
264, 411 S.E.2d 12 (1991), cert. denied, 503 U.S. 973 (1992).

     Further, the amendment sufficiently apprised appellant of

the nature of the charges against her.   In describing the nature

and character of an offense, it is not necessary to follow the

exact words of the statute.   See Black v. Commonwealth, 223 Va.
277, 288 S.E.2d 449 (1982).   Rules 3A:4 and 3A:6 may be satisfied



                                 6
by simply citing the statute at issue -- the elements of the

offense are deemed to be incorporated by reference.    See Reed v.

Commonwealth, 3 Va. App. 665, 667, 353 S.E.2d 166, 168 (1987)

("By the citation of the statute in the indictment appellant was

informed of the essential elements of the case against him.").

     In the instant case, the warrant correctly cited the statute

under which appellant was charged and convicted.    The amendment

neither changed nor broadened the scope of the charge contained

in the warrant.   Throughout the proceeding, appellant was aware

that the charges were based on Code § 18.2-371 and covered her

actions on December 9 and 10, 1995.    There was no allegation of

surprise nor a request for the statutory remedy of a continuance.

 Thus, the trial court properly allowed the amendment.
                            SUFFICIENCY

     Appellant next argues that the evidence was insufficient to

prove that any action taken by appellant placed Kelly within the

prohibitions of Code § 16.1-228. 1   We disagree.
     1
      Code § 16.1-228 defines a "child in need of services" as "a
child whose behavior, conduct or condition presents or results in
a serious threat to the well-being and physical safety of the
child." Additionally,

               to find that a child falls within these
          provisions, (i) the conduct complained of
          must present a clear and substantial danger
          to the child's life or health or (ii) the
          child or his family is in need of treatment,
          rehabilitation or services not presently
          being received, and (iii) the intervention of
          the court is essential to provide the
          treatment, rehabilitation, or services needed
          by the child or his family.




                                 7
      Clear and convincing evidence supported the trial court's

finding that Kelly was both a "child in need of services" and one

"in need of supervision" under Code § 16.1-228.   Kelly was taken

by appellant to her home where she spent the night with

appellant's son without her parents' permission and was involved

in sexual activity.   Appellant was involved in preplanning this

event, took the child from her home, lied both to Kelly's parents

and the police about her departure and the circumstances

surrounding her overnight stay.   The court was justified in

concluding that Kelly's family needed assistance and services to

regain control over their daughter and to remove appellant's

detrimental influence.
     Sufficient facts also supported the court's conclusion that

Kelly was a "child in need of supervision."   Although enrolled,

she did not regularly attend school.   Her activities on December

9-10, 1995 showed an obvious lack of judgment and inability to


Code § 16.1-228 also defines a "child in need of supervision" as
inter alia,

               A child who, without reasonable cause
          and without the consent of his parent, lawful
          custodian or placement authority, remains
          away from or habitually deserts or abandons
          his family . . . and (i) such conduct
          presents a clear and substantial danger to
          the child's life or health, (ii) the child or
          his family is in need of treatment,
          rehabilitation, or services not presently
          being received, and (iii) the intervention of
          the court is essential to provide the
          treatment, rehabilitation or services needed
          by the child or his family.




                                  8
attend to her own health and safety during the hours in which she

was supposed to have been in school.   Thus, the court was

justified in concluding that its intervention was necessary to

provide services to Kelly and her family.

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                   Affirmed.




                                9